UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-1224


MANUAL BAIRES,

                 Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 19, 2015                Decided:   October 22, 2015


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Marc Seguinot, SEGUINOT & ASSOCIATES, PC, Fairfax, Virginia, for
Petitioner.    Benjamin C. Mizer, Principal Deputy Assistant
Attorney General, Terri J. Scadron, Assistant Director, Lisa M.
Damiano, OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Manuel    Baires,    a    native       and    citizen    of   El    Salvador,

petitions for review of an order of the Board of Immigration

Appeals   dismissing     his   appeal       from    the   immigration      judge’s

decision, which denied Baires’ motion for a continuance, found

him ineligible for adjustment of status and a § 212(h) ∗ waiver of

inadmissibility, and ordered him removed to El Salvador.

     On appeal, Baires challenges the denial of his motion for a

continuance.     An    immigration      judge      “may   grant    a    motion   for

continuance for good cause shown.”                8 C.F.R. § 1003.29 (2015).

We review the denial of a motion for a continuance for abuse of

discretion.     Lendo v. Gonzales, 493 F.3d 439, 441 (4th Cir.

2007); Onyeme v. INS, 146 F.3d 227, 231 (4th Cir. 1998).                         We

“must uphold the [immigration judge]’s denial of a continuance

‘unless   it   was     made    without       a     rational   explanation,       it

inexplicably departed from established policies, or it rested on

an impermissible basis, e.g., invidious discrimination against a

particular race or group.’”             Lendo, 493 F.3d at 441 (quoting

Onyeme, 146 F.3d at 231).         Upon review, we discern no abuse of

discretion in the immigration judge’s denial of a continuance.




     ∗ Section 212(h) of the Immigration and Nationality Act,
codified at 8 U.S.C. § 1182(h) (2012).



                                        2
     Accordingly, we deny the petition for review.              We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                         PETITION DENIED




                                     3